 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JOSHUA NEIL HARRELL,                               No. 2:19-cv-1838 AC P

12                       Plaintiff,

13          v.                                          ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14   ANTUAN SIMMONS, et al.,

15                       Defendant.

16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983.

19     I.   Three Strikes Analysis

20          Plaintiff seeks leave to proceed in forma pauperis under 28 U.S.C. § 1915(a). ECF No. 2.

21   The Prison Litigation Reform Act of 1995 (PLRA) permits any court of the United States to

22   authorize the commencement and prosecution of any suit without prepayment of fees by a person

23   who submits an affidavit indicating that the person is unable to pay such fees. However,

24                    [i]n no event shall a prisoner bring a civil action or appeal a
                      judgement in a civil action or proceeding under this section if the
25                    prisoner has, on 3 or more occasions, while incarcerated or detained
                      in any facility, brought an action or appeal in a court of the United
26                    States that was dismissed on the grounds that it is frivolous,
                      malicious, or fails to state a claim upon which relief may be
27                    granted, unless the prisoner is under imminent danger of serious
                      physical injury.
28
                                                       1
 1   28 U.S.C. § 1915(g). The plain language of the statute makes clear that a prisoner is precluded
 2   from bringing a civil action or an appeal in forma pauperis if the prisoner has brought three
 3   frivolous actions and/or appeals (or any combination thereof totaling three). Rodriguez v. Cook,
 4   169 F.3d 1176, 1178 (9th Cir. 1999). “[Section] 1915(g) should be used to deny a prisoner’s [in
 5   forma pauperis] status only when, after careful evaluation of the order dismissing an action, and
 6   other relevant information, the district court determines that the action was dismissed because it
 7   was frivolous, malicious or failed to state a claim.” Andrews v. King, 398 F.3d 1113, 1121 (9th
 8   Cir. 2005). Dismissal also counts as a strike under § 1915(g) “when (1) a district court dismisses
 9   a complaint on the ground that it fails to state a claim, (2) the court grants leave to amend, and (3)
10   the plaintiff then fails to file an amended complaint” regardless of whether the case was dismissed
11   with or without prejudice. Harris v. Mangum, 863 F.3d 1133, 1142-43 (9th Cir. 2017).
12             Inspection of other cases filed by plaintiff in this court has led to the identification of at
13   least four cases brought by plaintiff that qualify as strikes. The court takes judicial notice of the
14   following lawsuits filed by plaintiff:1
15          1. Harrell v. Solano County Jail, E.D. Cal. No. 2:14-cv-1592 AC (complaint dismissed with
16             leave to amend for failure to state a claim, case dismissed on April 27, 2017, for failure to
17             file an amended complaint);
18          2. Harrell v. State of California, E.D. Cal. No. 2:15-cv-0470 KJM EFB (case dismissed for
19             failure to state a claim on September 13, 2016);
20          3. Harrell v. California Forensic Medical Group Inc, E.D. Cal. No. 2:15-cv-0579 KJM DB
21             (case dismissed for failure to state a claim on May 14, 2018);
22          4. Harrell v. Target, E.D. Cal. No. 2:15-cv-0634 CKD (case dismissed for failure to state a
23             claim on April 12, 2016).

24   ////
25
     1
26     “[A] court may take judicial notice of its own records in other cases.” United States v. Wilson,
     631 F.2d 118, 119 (9th Cir. 1980) (citations omitted); Fed. R. Evid. 201(b)(2) (court may take
27   judicial notice of facts that are capable of accurate determination by sources whose accuracy
     cannot reasonably be questioned).
28
                                                          2
 1          All of the preceding cases were dismissed well in advance of the September 13, 2019
 2   filing of the instant action and none of the strikes have been overturned. Therefore, this court
 3   finds that plaintiff is precluded from proceeding in forma pauperis unless he is “under imminent
 4   danger of serious physical injury.” 28 U.S.C. § 1915(g). To satisfy the exception, plaintiff must
 5   have alleged facts that demonstrate that he was “under imminent danger of serious physical
 6   injury” at the time of filing the complaint. Andrews v. Cervantes, 493 F.3d 1047, 1053 (9th Cir.
 7   2007) (“[I]t is the circumstances at the time of the filing of the complaint that matters for
 8   purposes of the ‘imminent danger’ exception to § 1915(g).”); see also, Abdul-Akbar v. McKelvie,
 9   239 F.3d 307, 312-14 (3rd Cir. 2001); Medberry v. Butler, 185 F.3d 1189, 1192-93 (11th Cir.
10   1999); Ashley v. Dilworth, 147 F.3d 715, 717 (8th Cir. 1998); Banos v. O’Guin, 144 F.3d 883,
11   885 (5th Cir. 1998).
12          The complaint alleges that plaintiff was subject to various violations of his rights under
13   the constitution and state law between August and November 2018, while in the Solano County
14   Jail. ECF No. 1 at 7-13. However, the complaint was not filed until September 13, 2019, when
15   plaintiff was housed at Folsom State Prison. Accordingly, these allegations do not demonstrate
16   an imminent risk of serious physical injury at the time of filing and the undersigned will therefore
17   recommend that plaintiff be required to pay the filing fee in full or have the complaint dismissed.
18    II.   Plain Language Summary of this Order for a Pro Se Litigant
19          You have at least three strikes under § 1915(g) and cannot be granted in forma pauperis
20   status unless you show the court that you were in imminent danger of serious physical injury at
21   the time you filed the complaint. Because your claims are based on things that happened about a
22   year before you filed your complaint, you cannot show that you were in imminent danger of
23   serious physical injury at the time you filed the complaint.
24          Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court shall randomly
25   assign a United States District Judge to this action.
26          IT IS FURTHER RECOMMENDED that plaintiff be ordered to pay the entire $400.00 in
27   required fees within thirty days or face dismissal of the case.
28          These findings and recommendations are submitted to the United States District Judge
                                                       3
 1   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 2   after being served with these findings and recommendations, plaintiff may file written objections
 3   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings
 4   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
 5   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153
 6   (9th Cir. 1991).
 7   DATED: September 17, 2019
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     4
